DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.

Status of the Claims
Claims 1 and 11 have been amended. Claims 2 – 10 and 12 – 20 are as previously presented. Claims 10 – 20 remain withdrawn. Therefore, claims 1 – 9 are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 5 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gary et al. (US 2017/0163438) in view of Choi (EP 1596600) and Endo et al. (US 2016/0189538).
Regarding claim 1, Gary discloses a cooking appliance (Fig. 2, range 200; “FIG. 2 is a perspective view of an example cooking appliance which may be included in the networked system shown in FIG. 1” [0021]) comprising: 
a transceiver configured to perform communication with a terminal (Fig. 1, terminal is mobile device 150; the networked configuration shown in Fig. 1 indicates the presence of a ‘transceiver’ as part of the cooking appliance, configured to perform communication with mobile device 150); 
a control panel configured to receive information from a user (Fig. 2, control panel 260; “control panel 260 may receive user input for operation and control of the appliance 200, and may output information related to the operation and control of the appliance 200 to the user” [0021] of published application, [0020] of provisional application 62/262,611 to Gary); and 
a controller configured to, receive, via at least one of the transceiver and the control panel, information, and control the communication with the terminal (Fig. 3 shows controller 310; “FIG. 3 is a block diagram of an example cooking appliance, similar to the range 200 shown in FIG. 2. ... As shown in FIG. 3, the example cooking appliance 300 may include a controller 310 to control operation of the appliance 300 in response to user inputs received via input devices 320, such as, for example, the knob(s) 266 and control area(s) 268 shown in FIG. 2. In some embodiments, a communication device 330 may receive user inputs via a network, such as the network 120 shown in FIG. 1, to control operation of the appliance 300” [0024] of published application, [0021] of provisional application 62/262,611 to Gary; Fig. 4E shows a remote control using the terminal, and Fig. 5 shows a flow chart in which remote control is utilized).
Gary does not expressly disclose wherein the controller is configured to receive a remote control available time, which is a time that a remote control of the cooking appliance using the terminal is available, and control the communication with the terminal based on the received remote control available time, and wherein the remote control available time is set by the user.
Choi is related to a remote control unit and method (Title), which is in the same field of endeavor as the Applicant’s invention (remotely controlling a device (Applicant’s specification at [0007])). Choi discloses wherein a remote control unit can control a device for a specific amount of time (for example, 12 hours or 24 hours), and after said time has elapsed, the remote control unit no longer controls the device ([0091]-[0093]). Choi also discloses wherein a remote control available time is set by a user ([0092] recites, “[f]or example, the set time can be set to 12 hours or 24 hours”).
Endo is related to a system and method for remotely controlling an apparatus (Title), which is in the same field of endeavor as the Applicant’s invention (remotely controlling a device (Applicant’s specification at [0007])). Endo discloses controlling communication with a device based on a remote control available time (Endo discloses, in Fig. 5 and paragraphs [0062]-[0068], wherein a remote control device is prohibited from being used for a period of time that is controlled by a countdown timer. If the count value of the timer reaches zero, then the operational state of the remote control is changed such that the remote control may be used (Fig. 5, steps S16, S17). However, if the count value of the timer has not yet reached zero, and a new command signal is received from the remote control (Fig. 5, steps S16, S18; [0066]), then the operational state of the remote control remains the same (controlling via the remote control device remains unavailable), and the count value of the timer is reset (Fig. 5, step S19). It is noted that Endo’s invention relates to prohibiting use of a remote control for a period of time and then allowing use of the remote control after the time expires, and Applicant’s invention relates to allowing use of a remote control for a period of time and then prohibiting use of the remote control after the time expires. However, in both Endo’s invention and Applicant’s invention, a timer is used to put a remote control in a first state, and then in a second state if time expires, or to remain in the first state if a user takes action to add time to the timer).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the controller is configured to receive a remote control available time, which is a time that a remote control of the cooking appliance using the terminal is available, and control the communication with the terminal based on the received remote control available time, and wherein the remote control available time is set by the user. This allows the remote control to only be utilized for a specific amount of time as desired, rather than allowing the remote control to be utilized indefinitely, which Choi describes as being undesirable [0045]. Additionally, this is a known technique of controlling a remote control available time, applied to a known cooking device (the cooking device of Gary), to yield the predictable result of allowing the use of a remote control device or prohibiting the use of a remote control device as desired (as disclosed by Endo).

Regarding claim 2, Gary / Choi does not expressly disclose wherein the information on the remote control available time includes information on an additional time during which the remote control is available from a time point at which cooking of food is finished.
As described above, Endo discloses, in Fig. 5 and paragraphs [0062]-[0068], wherein a remote control device is prohibited from being used for a period of time that is controlled by a countdown timer. If the count value of the timer reaches zero, then the operational state of the remote control is changed such that the remote control may be used (Fig. 5, steps S16, S17). However, if the count value of the timer has not yet reached zero, and a new command signal is received from the remote control (Fig. 5, steps S16, S18; [0066]), then the operational state of the remote control remains the same (controlling via the remote control device remains unavailable), and the count value of the timer is reset (Fig. 5, step S19). It is noted that Endo’s invention relates to prohibiting use of a remote control for a period of time and then allowing use of the remote control after the time expires, and Applicant’s invention relates to allowing use of a remote control for a period of time and then prohibiting use of the remote control after the time expires. However, in both Endo’s invention and Applicant’s invention, a timer is used to put a remote control in a first state, and then in a second state if time expires, or to remain in the first state if a user takes action to add time to the timer.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the information on the remote control available time includes information on an additional time during which the remote control is available from a time point at which cooking of food is finished, because this is a known technique of controlling a device via remote control applied to a known device to yield the predictable result of causing a remote control device to remain in a first state if a user takes action to add time to a timer, or to put the remote control device in a second state if time expires.

Regarding claim 3, Gary / Choi does not expressly disclose wherein the controller is further configured to, when time extension information on a time extension is received within the remote control available time, change the remote control available time based on the received time extension information.
Endo discloses the system as described in the rejection of claim 2. As described above, if the count value of the timer has not yet reached zero, and a new command signal is received from the remote control (Fig. 5, steps S16, S18; [0066]), then the operational state of the remote control remains the same (controlling via the remote control device remains unavailable), and the count value of the timer is reset (Fig. 5, step S19). As described above, it is noted that Endo’s invention relates to prohibiting use of a remote control for a period of time and then allowing use of the remote control after the time expires, and Applicant’s invention relates to allowing use of a remote control for a period of time and then prohibiting use of the remote control after the time expires. However, in both Endo’s invention and Applicant’s invention, a timer is used to put a remote control in a first state, and then in a second state if time expires, or to remain in the first state if a user takes action to add time to the timer.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the controller is further configured to, when time extension information on a time extension is received within the remote control available time, change the remote control available time based on the received time extension information, because this is the application of a known technique of controlling a device via remote control applied to a known device to yield the predictable result of causing a remote control device to remain in a first state if a user takes action to add time to a timer, or to put the remote control device in a second state if time expires.

Regarding claim 5, Gary discloses wherein the controller is further configured to, when a total performance time of a remote control mode using the terminal exceeds a preset maximum time limit, block communication with the terminal (remote control capability may be disabled due to inactivity for a preset amount of time; [0034] of published application, [0030] of provisional application 62/262,611 to Gary).

Regarding claim 6, Gary discloses further comprising at least one heating plate, wherein the controller is further is configured to control transmission of operational state information of the at least one heating plate to the terminal (Fig. 2, heating plate 250 with burners 255; user commands input at external device 150 shown in Fig. 1 may be transmitted to controller 310, via the communication device 330, to control operation of the appliance 300. In response to the received user inputs, the controller 310 may control, for example, on and off states of various components of the appliance 300, such as, for example, the burner(s) 255 and/or heating element(s) 225 shown in FIG. 2, to initiate and/or terminate a cooking operation, and/or to maintain a desired cooking temperature [0024] of published application, [0021] of provisional application 62/262,611 to Gary).

Regarding claim 7, Gary discloses a cooking compartment in which food is stored (Fig. 2 shows cooking compartment 230); and 
an image sensor configured to monitor a cooking state of the food in the cooking compartment (Fig. 6 shows step 620: “capture and transmit image of interior of chamber,” indicating the presence of an image sensor)
wherein the controller is further configured to transmit monitored information to the terminal (“In response to the received request, at block 620, an image sensor as described above may capture an image of the interior of the chamber, and transmit the image to the external device/mobile device, so that the user may view the image of the interior of the chamber and contents remotely” [0038] of published application, [0034] of provisional application 62/262,611 to Gary).
While Gary discloses wherein the controller is further configured to transmit monitored information to the terminal as described above, Gary does not expressly disclose wherein the controller is further configured to transmit monitored information to the terminal based on the information of the remote control available time. However, as described in the rejection of claim 1, Choi discloses wherein a remote control unit can control a device for a specific amount of time, and Endo discloses controlling communication with a device based on a remote control available time.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the controller is further configured to transmit monitored information to the terminal based on the information of the remote control available time. This allows the transmission of the monitored information to be performed at the desired times, and is the known technique of controlling a device via remote control applied to a known device to yield the predictable result of allowing an operation to be performed when a remote control device is in one state, and prohibiting the operation from being performed when a remote control device is in another state.

Regarding claim 8, Gary discloses a door configured to open and close the cooking compartment (Fig. 2, door 240); and a detector configured to detect an open state or a closed state of the door, wherein the controller is further configured to, when the door is in the open state, block communication with the terminal (It may be determined, at block 550 whether remote control capability for the appliance has been disabled. Remote control capability for the appliance may be disabled by, for example, an opening of the door of the appliance, sensed by, for example, the door sensor of the appliance. An opening of the door may indicate a change in the contents of the cavity (for example, a change in contents of the cooking cavity 230, or oven 230, of the cooking appliance 200, ...), which may produce undesirable results if the previously selected operation were carried out” [0034] of published application, [0030] of provisional application 62/262,611 to Gary).
While Gary discloses wherein the controller is further configured to, when the door is in the open state, block communication with the terminal as described above, Gary does not expressly disclose wherein the controller is further configured to, when the door is in the open state within the remote control available time, block communication with the terminal. 
However, as described in the rejection of claim 1, Choi discloses wherein a remote control unit can control a device for a specific amount of time, and Endo discloses controlling communication with a device based on a remote control available time.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the controller is further configured to, when the door is in the open state within the remote control available time, block communication with the terminal. This is the known technique of controlling a device via remote control applied to a known device to yield the predictable result of allowing an operation to be performed when a remote control device is in one state, and prohibiting the operation from being performed when a remote control device is in another state.

Regarding claim 9, Gary discloses wherein the controller is further configured to, when a control command is received from the terminal, control cooking of the food based on the received control command (Fig. 6, steps 630 through 650; for example, at step 635, a request for selection of a cycle or operation and/or operation parameters may be transmitted to the external device, wherein a user may then make a selection of a cycle or operation and/or operation parameters using the external device, and the selection is then transmitted to the appliance [0039] of published application, [0035] of provisional application 62/262,611 to Gary).
While Gary discloses wherein the controller is further configured to, when a control command is received from the terminal, control cooking of the food based on the received control command, Gary does not expressly disclose wherein the controller is further configured to, when a control command is received from the terminal within the remote control available time, control cooking of the food based on the received control command.
However, as described in the rejection of claim 1, Choi discloses wherein a remote control unit can control a device for a specific amount of time, and Endo discloses controlling communication with a device based on a remote control available time.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the controller is further configured to, when a control command is received from the terminal within the remote control available time, control cooking of the food based on the received control command. This is the known technique of controlling a device via remote control applied to a known device to yield the predictable result of allowing an operation to be performed when a remote control device is in one state, and prohibiting the operation from being performed when a remote control device is in another state.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gary / Choi / Endo in view of Brenner (US 2011/0146649).
Regarding claim 4, Gary / Choi / Endo does not expressly disclose wherein the information on the remote control available time includes at least one piece of information from among a date, time, minutes, and seconds set by the user.
Brenner is related to a system for remotely controlling a cooking appliance (Title, [0005], Fig. 2). Brenner discloses wherein a time, for a timer, can be set by a set by a user (see Figs. 3 and 4, and [0040]-[0046]; buttons 24a and 24b allow for setting the timer of Fig. 3; alternatively knob 24 allows for setting the timer of Fig. 4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the information on the remote control available time includes at least one piece of information from among a date, time, minutes, and seconds set by the user. This provides the user with flexibility to choose an appropriate amount of time for the timer.

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
On pages 9 – 10, Applicant states, “Choi is directed to controlling an ability of a remote control to transmit control signals to a television. The remote control appears to correspond to the terminal. Choi does not describe that the television provides the remote control with information to regulate the communication. Choi does not teach or suggest that the television receives any information related to a time that the remote can control the communication between the remote control and the television. In the response to the Arguments, the Office Action cites to in re Kellar regarding obviousness is not a test whether a feature can be bodily incorporated. This is irrelevant, Choi does not teach the features asserted in by the Office Action. Furthermore, while bodily incorporation is not a test for obviousness, suggestion or motivation to modify the reference is part of the basic requirements for a prima facie case of obviousness. MPEP 2143. Attempting to combine another reference with Choi would improperly change the principle of operation of Choi in violation of MPEP 2143.01(VI). Attempting to move the functionality of the remote control to the television would require a substantial reconstructions and redesign of the elements shown in Choi as well as a change in the basic principle under which the Choi construction was designed to operate.”
However, Choi has been relied upon as disclosing wherein a remote control unit can control a device for a specific amount of time (for example, 12 hours or 24 hours), and after said time has elapsed, the remote control unit no longer controls the device ([0091]-[0093]). That is, Examiner has not relied upon Choi for teaching that a television provides a remote control with information to regulate the communication, or that the television receives any information related to a time that the remote can control the communication between the remote control and the television. Additionally, Examiner has stated in the rejection of claim 1 that the it would have been obvious to include the teachings of Choi in order to allow the remote control to only be utilized for a specific amount of time as desired, rather than allowing the remote control to be utilized indefinitely, which Choi describes as being undesirable [0045]. Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

On page 10, Applicant states, “Endo, as acknowledged in the Office Action, does not teach a remote control available time, which is a time that a remote control of the cooking appliance using the terminal is available. Endo describes receiving a command signal and looking up a time in a prohibition table 122a stored in the memory part 122 of the electrical apparatus 12, so the time is not received from at least one of a transceiver or a control panel. Claim 1 has been amended to explicitly recite that the remote control available time is set by the user. As the prohibition time is not set by the user, Endo, taken singularly or in combination with Gary and Choi, does not teach or suggest a controller is configured to receive, via at least one of the transceiver and the control panel, a remote control available time, which is a time that a remote control of the cooking appliance using the terminal is available, where the remote control available time is set by the user, as recited in Claim 1.”
However, Endo has not been relied upon as teaching wherein the remote control available time is set by the user. Additionally, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761             

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761